          Case 2:14-cv-03393-ER Document 126 Filed 10/11/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DR. RICHARD LIEBERMAN                         :
                                              :      CIVIL ACTION
                       Plaintiff,             :
       vs.                                    :      Case No. 14-3393
                                              :
PLAYA DULCE VIDA, S.A.,                       :
HAWK OPPORTUNITY FUND,                        :
L.P., HAWK MANAGEMENT                         :
L.P., HWC, LLC and                            :
DAVID CALLAN                                  :
                                              :
                   Defendants.                :

     NOTICE OF SUBSTITUTION OF COUNSEL AND REQUEST FOR NOTICES

       PLEASE TAKE NOTICE that, pursuant to Local Rules of Civil Procedure of the United

States District Court for the Eastern District of Pennsylvania, Brian E. O’Neill, Esquire hereby

withdraws his appearance as co-counsel to Plaintiff, Dr. Richard Lieberman, the Plaintiff in the

above-captioned case and that Barbara A. Fein, Esquire of Silverang, Donohoe, Rosenzweig &

Haltzman, LLC enters her appearance as co-counsel to Plaintiff, Dr. Richard Lieberman in the

above-captioned case, in full substitution for Brian E. O’Neill.

                                              SILVERANG, DONOHOE
                                              ROSENZWEIG & HALTZMAN, LLC

October 11, 2018                              By:    /s/ Barbara A. Fein, Esquire
                                                     bfein@sanddlawyers.com
                                                     Attorney ID No. 53002
                                                     595 E. Lancaster Avenue, Suite 203
                                                     St. Davids, PA 19087
                                                     P: (610) 263-0115
                                                     F: (215) 754-4934
                                                     Co-Counsel for Dr. Richard Lieberman




{00991917;1}
         Case 2:14-cv-03393-ER Document 126 Filed 10/11/18 Page 2 of 3



October 11, 2018                    By:   /s/ Brian E. O’Neill, Esquire
                                          Attorney ID No. 78959

                                          Withdrawing Counsel for
                                          Dr. Richard Lieberman




{00991917;1}
         Case 2:14-cv-03393-ER Document 126 Filed 10/11/18 Page 3 of 3



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DR. RICHARD LIEBERMAN                        :
                                             :       CIVIL ACTION
                      Plaintiff,             :
       vs.                                   :       Case No. 14-3393
                                             :
PLAYA DULCE VIDA, S.A.,                      :
HAWK OPPORTUNITY FUND,                       :
L.P., HAWK MANAGEMENT                        :
L.P., HWC, LLC and                           :
DAVID CALLAN                                 :
                                             :
                   Defendants.               :

                                   CERTIFICATE OF SERVICE

       I, Barbara A. Fein, Esquire, hereby certify that on this date, October 11, 2018, I caused a

true and correct copy of the foregoing Notice of Substitution of Counsel to be filed electronically

using the Court’s Electronic Case Filing System, where it is available for viewing and

downloading by all counsel of record.


                                             SILVERANG, DONOHOE
                                             ROSENZWEIG & HALTZMAN, LLC

                                      By:    /s/ Barbara A. Fein, Esquire
                                             bfein@sanddlawyers.com
                                             Attorney ID No. 53002
                                             595 E. Lancaster Avenue, Suite 203
                                             St. Davids, PA 19087
                                             P: (610) 263-0115
                                             F: (215) 754-4934

                                             Attorneys for Dr. Richard Lieberman




{00991917;1}
